UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4944


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL QUENTIN WOODS, a/k/a Q, a/k/a Carl Quentin Davis,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cr-00040-JFA-2)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South
Carolina, for Appellant. William Kenneth Witherspoon, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carl Quentin Woods pled guilty to two counts of using

a   firearm    during     the   commission            of   a   crime   of     violence,      in

violation of 18 U.S.C. § 924(c) (2012) and aiding and abetting

under 18 U.S.C. § 2 (2012).              He was sentenced to a total of 384

months of imprisonment.             On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues: (1) whether the appeal in the case was timely

filed;   (2)     whether        Woods’      guilty         plea     was     conducted        in

compliance with Fed. R. Crim. P. 11; and (3) whether Woods’

sentence was properly imposed and substantively reasonable.                                 For

the following reasons, we affirm.

              Regarding     the     first        issue,        we   agree     with    Anders

counsel that the notice of appeal is late.                          In criminal cases,

the defendant must file the notice of appeal within fourteen

days after the entry of judgment.                      Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty   days    to   file      a   notice       of    appeal.         Fed.    R.    App.    P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).   Here, the district court entered judgment on August 22,

2013.    Woods filed the notice of appeal, at the earliest, on

November 25, 2013, after both the fourteen-day appeal period and

                                             2
the thirty-day excusable neglect period had expired.                                 Because

the Government has not filed a motion to dismiss on this basis,

we consider this appeal on the merits.

               Second, because Dixon did not seek to withdraw his

guilty    plea       or   otherwise      preserve    any   allegation         of    Rule    11

error, this court reviews his plea colloquy for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Our    review        of   the   record     reveals       that   the   district            court

substantially complied with Rule 11 and that Woods knowing and

voluntarily pled guilty.

               Finally, we find that Woods’ sentence was reasonable.

We    review     a    sentence     for    reasonableness        under    an        abuse-of-

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).         This      review    requires        consideration        of        both    the

procedural and substantive reasonableness of a sentence.                                   Id.

We first assess the procedural reasonableness of a sentence,

whether the district court properly calculated the Sentencing

Guidelines       range,     considered      the     18   U.S.C.   §     3553(a)       (2012)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                     Id. at 49–50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                   We

next consider the substantive reasonableness of the sentence,

examining the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

                                             3
sentence it chose satisfied the § 3553(a) standards.                                   United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                            See Rita v. United

States,     551    U.S.       338,    346–56          (2007)     (permitting       appellate

presumption of reasonableness for within-Guidelines sentence).

We   find   that       the   sentence       is       procedurally       and    substantively

reasonable       and    note      that     Woods      asked      for    and    received      the

statutory mandatory minimum sentence for both counts, 84 months

for Count 5, for brandishing under § 924(c)(1)(A)(ii), and 300

months to be served consecutively (25-year sentence because it

is    a     second           or      successive            § 924(c)         offense     under

§ 924(c)(1)(C)(i))             for        Count       9,    for        discharging      under

§ 924(c)(1)(A)(iii).

            In accordance with Anders, we have reviewed the record

in   this   case,      including         the   issues       raised     in     Woods’   pro    se

supplemental briefs, and have found no meritorious issues for

appeal.      This       court     requires        that     counsel      inform    Woods,     in

writing,    of    the    right       to    petition        the   Supreme       Court   of    the

United States for further review.                          If Woods requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Woods.                           We dispense with

                                                 4
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       5